899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth WEINER, Defendant-Appellant.
No. 90-1360.
United States Court of Appeals, Sixth Circuit.
April 12, 1990.

Before NATHANIEL R. JONES and KRUPANSKY, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The defendant appeals the district court's order denying his renewed motion for revocation of pretrial detention.  The government has filed a brief opposing the defendant's release.


2
Upon review of the documents before the court, we conclude that the district court did not err in denying the defendant's motion to revoke the pretrial detention order.  See 18 U.S.C. Sec. 3142.  Accordingly, the district court's order is affirmed.